PER CURIAM.
Affirmed. Appellant raises for the first time on appeal the issue of whether his sentence is illegal under Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981). Because Villery suggests that this issue be brought to the attention of the trial court in the first instance, we do not consider it on this appeal. However, this affirmance is without prejudice to appellant’s raising this issue in the trial court by filing a motion pursuant to Florida Rule of Criminal Procedure 3.850.
SCHEB, C. J., and GRIMES and CAMPBELL, JJ., concur.